NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AMKOR TECHNOLOGY, INC.,
Appellant,
v. _
INTERNATIONAL TRADE COMMISSION,
Appellee.
and
CARSEM (M) SDN BHD, CARSEM
SEMICONDUCTOR SDN BHD (ALS0 KNowN As
REcAMs SDN BHD), AND CARSEM, INC.,
Intervenors.
2010-1550
On appeal from the United States Internationa1 Trade
Cornmission in Investigation No. 337-TA-501.
ON MOTION
n ORDER
Up0n consideration of the unopposed motion for leave
to intervene,
IT IS ORDERED THATZ

AMKOR TECH V. ITC
2
The motion is granted The revised official caption is
reflected above
FoR THE CoURT
N0V 1 mm /si Jan Horbal\_;
Date J an Horba1y
cc: Constantine L. Trela, Jr., Esq.
Michael Libern1an, Esq.
Louis S. Mastriani, Esq.
s21
Clerk
l
“%se2§§§¥.l%sa‘°“
NQV 01 2010
1AN HORBALY
CLERK